UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-05628 Name of Registrant: Vanguard Malvern Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2014 – March 31, 2015 Item 1: Reports to Shareholders Semiannual Report | March 31, 2015 Vanguard U.S. Value Fund The mission continues On May 1, 1975, Vanguard began operations, a fledgling company based on the simple but revolutionary idea that a mutual fund company should be managed solely in the interest of its investors. Four decades later, that revolutionary spirit continues to animate the enterprise. Vanguard remains on a mission to give investors the best chance of investment success. As we mark our 40th anniversary, we thank you for entrusting your assets to Vanguard and giving us the opportunity to help you reach your financial goals in the decades to come. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 7 Fund Profile. 9 Performance Summary. 10 Financial Statements. 11 About Your Fund’s Expenses. 22 Trustees Approve Advisory Arrangement. 24 Glossary. 25 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Since our founding, Vanguard has drawn inspiration from the enterprise and valor demonstrated by British naval hero Horatio Nelson and his command at the Battle of the Nile in 1798. The photograph displays a replica of a merchant ship from the same era as Nelson’s flagship, the HMS Vanguard . Your Fund’s Total Returns Six Months Ended March 31, 2015 Total Returns Vanguard U.S. Value Fund 5.90% Russell 3000 Value Index 4.77 Multi-Cap Value Funds Average 4.91 Multi-Cap Value Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Your Fund’s Performance at a Glance September 30, 2014, Through March 31, 2015 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard U.S. Value Fund $16.95 $17.66 $0.282 $0.000 1 Chairman’s Letter Dear Shareholder, Value stocks generally lagged the market during the six months ended March 31, 2015. Nonetheless, Vanguard U.S. Value Fund delivered a solid performance, outpacing its comparative standards. The fund returned 5.90%, compared with the 4.91% average return of multi-capitalization value funds and the 4.77% return of the benchmark Russell 3000 Value Index. The fund’s result did trail that of the broad market, as the environment wasn’t especially good for value-oriented investors. Large-capitalization value stocks, which represent a significant portion of the fund’s holdings, were the weakest performers in the half year. Fueled by soaring biotech shares, small-cap growth stocks—the other end of the size and style spectrum—led the market with double-digit returns. Although market dynamics weren’t favorable to your fund, its advisor produced strong relative results, scoring notable successes in the technology sector. The Fed’s cautious approach has helped the U.S. stock market The broad U.S. stock market returned about 7% for the six months ended March 31. Stocks were resilient after declining markedly at the start of the period and enduring bouts of turmoil in subsequent months. Investors’ concerns included the strength of the dollar and how it would affect the profits of U.S.-based multinational corporations. 2 Overall, stocks responded favorably to both the Federal Reserve’s cautious approach to raising short-term interest rates and the monetary stimulus efforts of other nations’ central banks. A strong rebound in February, when the broad market notched its largest monthly gain since October 2011, helped lift returns for the period. International stocks had a slightly negative return as the dollar’s strength against many foreign currencies hurt results. Without this currency effect, stocks outside of the United States generally advanced. The developed markets of the Pacific, particularly Japan, were especially strong. Bond prices received a boost from central bank stimulus Bond prices also were supported by accommodative monetary policies from the world’s central banks and investors who sought safe-haven assets amid turbulence in the stock market. The broad U.S. taxable bond market returned 3.43%. The yield of the 10-year U.S. Treasury note ended March at 1.95%, down from 2.48% six months earlier. (Bond prices and yields move in opposite directions.) Municipal bonds returned 2.40%, although results faded later in the period as more bonds were issued. Market Barometer Total Returns Periods Ended March 31, 2015 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 6.55% 12.73% 14.73% Russell 2000 Index (Small-caps) 14.46 8.21 14.57 Russell 3000 Index (Broad U.S. market) 7.13 12.37 14.71 FTSE All-World ex US Index (International) -0.08 -0.21 5.19 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 3.43% 5.72% 4.41% Barclays Municipal Bond Index (Broad tax-exempt market) 2.40 6.62 5.11 Citigroup Three-Month U.S. Treasury Bill Index 0.00 0.03 0.06 CPI Consumer Price Index -0.80% -0.07% 1.64% 3 International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned –7.49%, a reflection of foreign currencies’ weakness relative to the dollar. International bonds hedged to eliminate the effect of currency exchange rates produced positive returns. The Fed’s target of 0%–0.25% for short-term interest rates continued to cap returns for money market funds and savings accounts. The advisor’s quantitative approach yielded solid results for the period Your fund’s advisor—Vanguard’s Equity Investment Group, through its Quantitative Equity Group—seeks to identify stocks trading at prices perceived to be below the fundamental value of the underlying companies. In doing so, the advisor analyzes the same types of fundamental data, such as earnings prospects and balance sheet quality, that many fund managers do. A distinguishing feature of the advisor’s approach, however, is the use of a proprietary computer model to systematically evaluate thousands of companies very quickly and efficiently, without the emotion that can cloud decision making. During the six months, the advisor’s model had success with technology holdings ranging from semiconductor makers to software firms. The fund’s tech stocks ran well ahead of their counterparts in the benchmark index. The financial sector, accounting for about 30% of fund assets, Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average U.S. Value Fund 0.29% 1.18% The fund expense ratio shown is from the prospectus dated January 27, 2015, and represents estimated costs for the current fiscal year. For the six months ended March 31, 2015, the fund’s annualized expense ratio was 0.28%. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2014. Peer group: Multi-Cap Value Funds. 4 on average, was another strong point. Within financials, your fund did particularly well with real estate investment trusts (REITs), which seemed to benefit from signs of gathering strength in the domestic economy. Amid a sharp drop in the price of oil, holdings in the energy sector did very poorly. However, because the fund avoided some of the worst performers in the oil patch, its energy shares didn’t, on the whole, fare as badly as their benchmark counterparts. Marking the sixth anniversary of the bull market There’s been a long and steep climb in the U.S. stock market in the six years since the worst of the financial crisis. The dark line in the chart below traces the rise in the Russell 3000 Index from a low of 390 on March 9, 2009, to 1,241 on March 9, 2015—an increase of roughly 220% in 72 months. The robustness and duration of the advance defied the predictions of some market pundits. Of course, the financial crisis caught many of them off guard as well. The lighter line below charts the drop of about 60% in the index in 17 months, from its pre-crisis peak of 908 on October 9, 2007. These sharp and unexpected movements illustrate the challenge of trying to time the markets. Instead of trying to guess which way the wind will blow (and for how long), investors are generally better off staying committed to their investment plan through market ups and downs. Rebalancing your portfolio from time to time will help keep market movements from pushing your allocation to stocks and bonds off target. The performance of the U.S. stock market since the start of the financial crisis Sources: Vanguard, based on data for the Russell 3000 Index. 5 For more about the advisor’s strategy and the fund’s positioning during the six months, see the Advisor’s Report that follows this letter. Our commitment to balanced investing has roots reaching back many decades On May 1, Vanguard will celebrate its 40th anniversary. Although many things have changed since 1975, our investment philosophy has not. From the start, we’ve focused on four timeless, straightforward principles that we believe help give clients the best chance for investment success: • Goals. Create clear, appropriate investment goals. • Balance. Develop a suitable asset allocation using broadly diversified funds. • Cost. Minimize cost. • Discipline. Maintain perspective and long-term discipline. Although Vanguard has followed all of these principles since its founding, one of them—the focus on balanced investing—is in the company’s DNA. That’s because our predecessor company, Wellington Management, was a pioneer in this respect, launching a fund in 1929 that included both stocks and bonds. Vanguard Wellington Fund™ got its start on the eve of the Great Depression, but it thrived over the long term, thanks in large part to its balancing of stocks and bonds. And this strategy continues to define the fund, now one of the nation’s largest balanced funds. As we embark on our fifth decade, we’ll continue to emphasize the importance of balanced, diversified investing. How investors allocate assets between stocks and bonds has an enormous effect on their portfolio’s risks and returns. And broad diversification reduces exposure to specific risks, while providing opportunities to benefit from the market’s current leaders. (You can read more in Vanguard’s Principles for Investing Success , available at vanguard.com/research.) As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer April 13, 2015 6 Advisor’s Report For the six months ended March 31, 2015, the U.S. Value Fund returned 5.90%, beating its benchmark, the Russell 3000 Value Index, by a little more than 1 percentage point. The broad U.S. equity market was up about 7%. Large- and mid-capitalization stocks were easily outpaced by small-caps, and growth outperformed value. Globally, the U.S. equity market continued to deliver better results than both international developed and emerging markets. Performance in the Russell benchmark was broad-based, with several sector groups notching notable advances. Consumer discretionary and health care companies posted the best results. Energy companies, affected by the declining price of oil, were down markedly. Moving into 2015, the U.S. economy built on its positive momentum. Fourth-quarter GDP growth came in at an annual rate of 2.6%, lower than the 5% growth in the third quarter but still encouraging. Although job growth slowed in March, the unemployment level declined to 5.5% and was approaching what is generally considered full employment. However, the past six months were not without economic challenges. The harsh winter experienced by many parts of the country was expected to drag down first-quarter 2015 growth; wholesale inventory levels increased on tepid sales, leaving little motivation to restock warehouses. Uncertainty remained as to when the Federal Reserve would begin raising interest rates and to what extent it would raise them. Additionally, the strength of the U.S. dollar increased the price of exports by as much as 20%, putting pressure on revenues and profits of multinationals. Although it’s important to understand how our overall performance is affected by the macro factors we’ve described, our approach to investing focuses on specific fundamentals—not on technical analysis of stock price movements. We compare all stocks in our investment universe within the same industry groups in order to identify those with characteristics that we believe will outperform over the long run. To do this, we use a strict quantitative process that systematically focuses on several fundamental factors. We believe that attractive stocks exhibit five key traits: 1) high quality—healthy balance sheets and consistent cash flow generation, 2) effective use of capital—sound investment policies that prefer internal to external funding, 3) consistent earnings growth—a demonstrated ability to grow earnings year after year, 4) strong market 7 sentiment—market confirmation of our view, and 5) reasonable valuation—avoidance of overpriced stocks. Using these five criteria, we generate a composite expected return for all the stocks we follow each day—seeking to capitalize on investor biases across the market. We then monitor our portfolio based on those scores and adjust when appropriate. Our goal is to maximize expected return while minimizing exposure to risks that our research indicates do not improve returns (such as industry selection and others relative to our benchmark). For the fiscal half year, our sentiment, growth, and quality models boosted returns. However, our management decisions and valuation models did not perform as expected. Our stock selection over the six months had mixed success. We were able to produce positive results in six of the ten sectors in the benchmark, with the strongest in information technology, financials, and consumer discretionary. In technology, Freescale Semiconductor, Electronic Arts, and Booz Allen Hamilton were the largest contributors to relative performance. In financials, Springleaf Holdings, Montpelier Re, and AmTrust Financial Services drove results; Murphy USA, Skechers U.S.A., and Jack In The Box did the same in consumer discretionary. Unfortunately, we were not able to avoid all laggards. Our selections in the materials group were disappointing: Century Aluminum, Westlake Chemical, and LyondellBasell Industries all detracted. Portfolio Managers: James P. Stetler, Principal James D. Troyer, CFA, Principal Michael R. Roach, CFA Vanguard Equity Investment Group April 17, 2015 8 U.S. Value Fund Fund Profile As of March 31, 2015 Portfolio Characteristics Russell DJ 3000 U.S. Total Value Market Fund Index FA Index Number of Stocks 211 2,057 3,757 Median Market Cap $33.9B $45.4B $46.5B Price/Earnings Ratio 15.3x 18.4x 21.4x Price/Book Ratio 2.0x 1.9x 2.8x Return on Equity 13.1% 13.0% 17.5% Earnings Growth Rate 11.0% 9.5% 13.5% Dividend Yield 2.2% 2.3% 1.9% Foreign Holdings 0.5% 0.0% 0.0% Turnover Rate (Annualized) 68% — — Ticker Symbol VUVLX — — Expense Ratio 1 0.29% — — 30-Day SEC Yield 1.94% — — Short-Term Reserves 0.4% — — Sector Diversification (% of equity exposure) Russell DJ 3000 U.S. Total Value Market Fund Index FA Index Consumer Discretionary 8.2% 7.4% 13.4% Consumer Staples 7.2 6.8 8.4 Energy 9.8 10.3 7.3 Financials 29.9 30.7 17.6 Health Care 14.9 14.0 14.6 Industrials 10.3 10.4 11.1 Information Technology 8.3 9.0 19.0 Materials 3.1 3.2 3.5 Telecommunication Services 1.9 2.0 2.0 Utilities 6.4 6.2 3.1 Volatility Measures Russell DJ 3000 U.S. Total Value Market Index FA Index R-Squared 0.97 0.94 Beta 0.99 1.00 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Wells Fargo & Co. Diversified Banks 2.8% Exxon Mobil Corp. Integrated Oil & Gas 2.8 General Electric Co. Industrial Conglomerates 2.7 Johnson & Johnson Pharmaceuticals 2.6 JPMorgan Chase & Co. Diversified Banks 2.6 Berkshire Hathaway Inc. Multi-Sector Holdings 1.8 Procter & Gamble Co. Household Products 1.7 AT&T Inc. Integrated Telecommunication Services 1.6 Pfizer Inc. Pharmaceuticals 1.4 Chevron Corp. Integrated Oil & Gas 1.2 Top Ten 21.2% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratio shown is from the prospectus dated January 27, 2015, and represents estimated costs for the current fiscal year. For the six months ended March 31, 2015, the annualized expense ratio was 0.28%. 9 U.S. Value Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): September 30, 2004, Through March 31, 2015 U.S. Value Fund Russell 3000 Value Index Note: For 2015, performance data reflect the six months ended March 31, 2015. Average Annual Total Returns: Periods Ended March 31, 2015 Inception One Five Ten Date Year Years Years U.S. Value Fund 6/29/2000 10.12% 15.13% 7.06% See Financial Highlights for dividend and capital gains information. 10 U.S. Value Fund Financial Statements (unaudited) Statement of Net Assets As of March 31, 2015 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value • Shares ($000) Common Stocks (99.6%) 1 Consumer Discretionary (8.1%) Walt Disney Co. 96,700 10,143 General Motors Co. 237,300 8,899 Royal Caribbean Cruises Ltd. 102,400 8,381 * Madison Square Garden Co. Class A 88,800 7,517 * Skechers U.S.A. Inc. Class A 103,600 7,450 Best Buy Co. Inc. 192,000 7,256 * Murphy USA Inc. 98,900 7,157 Cooper Tire & Rubber Co. 167,000 7,154 Comcast Corp. Class A 123,089 6,951 Marriott International Inc. Class A 86,400 6,940 Macy’s Inc. 95,400 6,192 Dana Holding Corp. 291,300 6,164 Lowe’s Cos. Inc. 50,800 3,779 Time Warner Inc. 29,700 2,508 Home Depot Inc. 18,600 2,113 Whirlpool Corp. 8,000 1,617 Lear Corp. 13,500 1,496 Big Lots Inc. 18,500 889 * Build-A-Bear Workshop Inc. 41,900 823 Consumer Staples (7.2%) Procter & Gamble Co. 266,269 21,818 CVS Health Corp. 112,650 11,627 Archer-Daniels-Midland Co. 198,000 9,385 Costco Wholesale Corp. 44,600 6,757 Bunge Ltd. 80,800 6,655 Wal-Mart Stores Inc. 80,000 6,580 Kroger Co. 75,100 5,757 ^ Pilgrim’s Pride Corp. 247,300 5,587 Altria Group Inc. 107,500 5,377 ^ Sanderson Farms Inc. 61,800 4,922 Kimberly-Clark Corp. 42,100 4,509 Market Value • Shares ($000) * Rite Aid Corp. 90,000 782 Ingles Markets Inc. Class A 13,600 673 Mondelez International Inc. Class A 13,668 493 * SUPERVALU Inc. 26,300 306 Energy (9.8%) Exxon Mobil Corp. 413,000 35,105 Chevron Corp. 149,430 15,687 Valero Energy Corp. 161,800 10,294 ConocoPhillips 137,290 8,548 Tesoro Corp. 85,000 7,760 * REX American Resources Corp. 116,600 7,090 Marathon Petroleum Corp. 68,900 7,055 ^ Chesapeake Energy Corp. 435,500 6,167 * Oil States International Inc. 150,700 5,993 National Oilwell Varco Inc. 114,700 5,734 EOG Resources Inc. 53,300 4,887 Devon Energy Corp. 51,300 3,094 Teekay Tankers Ltd. Class A 436,300 2,504 Murphy Oil Corp. 31,300 1,458 * Newfield Exploration Co. 31,000 1,088 * Pacific Ethanol Inc. 92,400 997 Anadarko Petroleum Corp. 6,300 522 Occidental Petroleum Corp. 5,200 379 Financials (29.8%) Wells Fargo & Co. 658,823 35,840 JPMorgan Chase & Co. 535,140 32,419 * Berkshire Hathaway Inc. Class B 160,000 23,091 Goldman Sachs Group Inc. 82,417 15,492 US Bancorp 326,400 14,254 Citigroup Inc. 269,961 13,908 PNC Financial Services Group Inc. 128,800 12,009 Bank of America Corp. 760,176 11,699 11 U.S. Value Fund Market Value • Shares ($000) Travelers Cos. Inc. 95,600 10,337 Capital One Financial Corp. 126,200 9,947 Allstate Corp. 134,000 9,537 Ameriprise Financial Inc. 60,900 7,968 CIT Group Inc. 159,400 7,192 Everest Re Group Ltd. 40,700 7,082 Navient Corp. 346,500 7,044 PartnerRe Ltd. 61,300 7,008 Voya Financial Inc. 156,100 6,729 Aspen Insurance Holdings Ltd. 141,800 6,697 * MGIC Investment Corp. 692,000 6,664 * Springleaf Holdings Inc. 128,500 6,652 ^ AmTrust Financial Services Inc. 115,500 6,582 * Synchrony Financial 210,000 6,374 Validus Holdings Ltd. 123,334 5,192 Associated Banc-Corp 262,400 4,881 Axis Capital Holdings Ltd. 84,100 4,338 Simon Property Group Inc. 21,300 4,167 Weyerhaeuser Co. 125,600 4,164 General Growth Properties Inc. 134,500 3,974 Radian Group Inc. 230,300 3,867 Health Care REIT Inc. 49,800 3,853 Host Hotels & Resorts Inc. 182,100 3,675 Digital Realty Trust Inc. 53,100 3,503 Alexandria Real Estate Equities Inc. 35,000 3,431 Hospitality Properties Trust 97,300 3,210 Ventas Inc. 43,600 3,184 RenaissanceRe Holdings Ltd. 31,900 3,181 Kimco Realty Corp. 117,200 3,147 Universal Insurance Holdings Inc. 119,500 3,058 Weingarten Realty Investors 83,100 2,990 GEO Group Inc. 67,200 2,939 Ryman Hospitality Properties Inc. 46,200 2,814 Assured Guaranty Ltd. 106,485 2,810 Retail Properties of America Inc. 173,400 2,780 CBL & Associates Properties Inc. 140,300 2,778 DuPont Fabros Technology Inc. 83,200 2,719 Regency Centers Corp. 37,900 2,579 Chambers Street Properties 320,200 2,523 International Bancshares Corp. 96,200 2,504 American International Group Inc. 44,000 2,411 Market Value • Shares ($000) Ashford Hospitality Trust Inc. 233,200 2,243 Omega Healthcare Investors Inc. 51,800 2,102 Nelnet Inc. Class A 39,700 1,879 Montpelier Re Holdings Ltd. 48,228 1,854 Equity Residential 23,100 1,799 BioMed Realty Trust Inc. 71,100 1,611 Lexington Realty Trust 161,800 1,591 Summit Hotel Properties Inc. 100,100 1,408 Reinsurance Group of America Inc. Class A 14,700 1,370 Corrections Corp. of America 31,800 1,280 * Walker & Dunlop Inc. 67,800 1,202 Vornado Realty Trust 9,700 1,086 Janus Capital Group Inc. 60,700 1,043 HCP Inc. 22,900 990 Allied World Assurance Co. Holdings AG 20,000 808 Piedmont Office Realty Trust Inc. Class A 28,100 523 Legg Mason Inc. 9,000 497 KeyCorp 21,400 303 Health Care (14.8%) Johnson & Johnson 328,550 33,052 Pfizer Inc. 518,025 18,022 Anthem Inc. 78,900 12,183 Bristol-Myers Squibb Co. 181,400 11,700 Eli Lilly & Co. 156,500 11,370 Cigna Corp. 84,400 10,925 Cardinal Health Inc. 111,000 10,020 Aetna Inc. 94,000 10,014 UnitedHealth Group Inc. 81,500 9,641 Merck & Co. Inc. 167,401 9,622 * HCA Holdings Inc. 116,800 8,787 * Express Scripts Holding Co. 86,700 7,523 * Charles River Laboratories International Inc. 90,100 7,144 Omnicare Inc. 91,400 7,043 * Quintiles Transnational Holdings Inc. 100,500 6,730 Medtronic plc 71,900 5,607 AbbVie Inc. 80,200 4,695 Abbott Laboratories 25,500 1,181 Amgen Inc. 6,300 1,007 * Hospira Inc. 9,000 791 * Greatbatch Inc. 9,800 567 * Alliance HealthCare Services Inc. 24,100 535 * Surgical Care Affiliates Inc. 11,100 381 12 U.S. Value Fund Market Value • Shares ($000) Industrials (10.3%) General Electric Co. 1,395,840 34,631 General Dynamics Corp. 82,400 11,184 Northrop Grumman Corp. 63,100 10,157 Waste Management Inc. 161,400 8,753 Caterpillar Inc. 99,800 7,987 * JetBlue Airways Corp. 401,400 7,727 * Spirit AeroSystems Holdings Inc. Class A 139,200 7,268 Southwest Airlines Co. 159,200 7,052 Cintas Corp. 81,500 6,653 PACCAR Inc. 99,900 6,308 Lockheed Martin Corp. 25,500 5,175 Alaska Air Group Inc. 65,600 4,341 United Technologies Corp. 34,100 3,996 Aircastle Ltd. 167,600 3,764 Pitney Bowes Inc. 80,700 1,882 Raytheon Co. 8,300 907 Federal Signal Corp. 43,200 682 Douglas Dynamics Inc. 27,100 619 * Teledyne Technologies Inc. 5,500 587 * Meritor Inc. 40,000 504 SPX Corp. 3,800 323 * ACCO Brands Corp. 36,100 300 Griffon Corp. 7,000 122 Information Technology (8.2%) Intel Corp. 460,700 14,406 Hewlett-Packard Co. 395,900 12,336 Cisco Systems Inc. 337,700 9,295 * Electronic Arts Inc. 134,500 7,911 Microsoft Corp. 185,900 7,558 Computer Sciences Corp. 108,200 7,063 Booz Allen Hamilton Holding Corp. Class A 233,000 6,743 CDW Corp. 174,000 6,480 * OmniVision Technologies Inc. 239,900 6,326 Jabil Circuit Inc. 167,100 3,907 * Aspen Technology Inc. 100,700 3,876 Lexmark International Inc. Class A 84,800 3,590 DST Systems Inc. 22,948 2,541 Western Digital Corp. 26,500 2,412 * Sanmina Corp. 65,500 1,584 * Sykes Enterprises Inc. 63,200 1,571 * Integrated Device Technology Inc. 75,000 1,501 NVIDIA Corp. 60,900 1,274 EarthLink Holdings Corp. 250,800 1,114 Harris Corp. 13,900 1,095 Market Value • Shares ($000) * Tech Data Corp. 14,700 849 * Quantum Corp. 338,000 541 * ePlus Inc. 4,900 426 Materials (3.1%) United States Steel Corp. 294,900 7,195 Alcoa Inc. 529,100 6,836 * Century Aluminum Co. 442,900 6,112 Avery Dennison Corp. 96,800 5,122 Ashland Inc. 39,900 5,080 LyondellBasell Industries NV Class A 56,200 4,934 Dow Chemical Co. 76,300 3,661 Bemis Co. Inc. 11,900 551 Telecommunication Services (1.9%) AT&T Inc. 620,410 20,256 CenturyLink Inc. 101,500 3,507 Utilities (6.4%) PPL Corp. 273,200 9,196 American Electric Power Co. Inc. 158,500 8,916 PG&E Corp. 166,600 8,841 Public Service Enterprise Group Inc. 207,600 8,703 Edison International 126,400 7,896 DTE Energy Co. 93,700 7,561 Entergy Corp. 94,000 7,284 WGL Holdings Inc. 120,500 6,796 Vectren Corp. 141,900 6,263 New Jersey Resources Corp. 123,200 3,827 Consolidated Edison Inc. 46,200 2,818 Southern Co. 55,900 2,475 American States Water Co. 20,600 822 Total Common Stocks (Cost $1,076,783) Temporary Cash Investments (1.5%) 1 Money Market Fund (1.4%) Vanguard Market Liquidity Fund, 0.128% 18,435,684 18,436 13 U.S. Value Fund Face Market Amount Value • ($000) ($000) U.S. Government and Agency Obligations (0.1%) Federal Home Loan Bank Discount Notes, 0.100%, 4/24/15 300 300 Freddie Mac Discount Notes, 0.120%, 4/14/15 400 400 Total Temporary Cash Investments (Cost $19,136) Total Investments (101.1%) (Cost $1,095,919) Other Assets and Liabilities (-1.1%) Other Assets 8,683 Liabilities 3 (23,012) Net Assets (100%) Applicable to 71,972,194 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share At March 31, 2015, net assets consisted of: Amount ($000) Paid-in Capital 1,043,039 Undistributed Net Investment Income 5,426 Accumulated Net Realized Gains 33,135 Unrealized Appreciation (Depreciation) Investment Securities 189,535 Futures Contracts (10) Net Assets • See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $
